Citation Nr: 1411243	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-41 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.  

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral hand disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to August 1977 and from August 1977 to August 1980, with additional service in the Florida Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Pittsburgh VA RO.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) and service personnel records appear to be incomplete.  The record indicates that the Veteran served in the Florida ARNG but his STRs from that period are not of record except for an enlistment examination.  His separation examinations from his periods of active duty are also not of record.  

It is not clear from the record that the Veteran has PTSD, but he has been diagnosed with depression and an anxiety disorder.  Although he did not return the October 2007 PTSD questionnaire, the Veteran consistently reported the same stressor to his VA health care providers.  The record is not sufficient for the Board to decide his claim.  Stressor development and an examination are required.  

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA by day and month from the appropriate agency, to include the Florida Army National Guard, the Defense Finance and Accounting Service (DFAS), National Guard Bureau (NGB), the U.S. Army Reserve Personnel Center (USARPC), and/or the National Personnel Records Center (NPRC).  

2. The RO must request the Veteran's complete treatment AND personnel records from his Army National Guard service.  Requests should be made to the NPRC, the Records Management Center, and/or any other location, as appropriate.  Make as many requests as are necessary to obtain relevant records and end efforts to do so the records sought do not exist or that further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.

3. Attempt to obtain all of the Veteran's STRs and service personnel records from his periods of active duty from July 1976 to August 1977 and from August 1977 to August 1980, to include his separation examinations, which are not currently of record.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. Contact the Veteran to determine the dates of his attendance at basic training.  If he does not respond, attempt to obtain this information through his STRs and service personnel records.  Then, review the claims file and prepare a summary of the Veteran's non-combat stressor and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, which would verify the alleged stressor.  If no records are available, a negative reply is required.  The stressor is as follows:

During basic training, the Veteran witnessed a man be severely injured or killed by a grenade.  

5. Schedule the Veteran for a psychiatric examination with an appropriate clinician to determine the etiology of any current psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  

i) A September 2005 VA treatment record noting a negative PTSD screen. 

ii) An April 2007 VA treatment record noting a positive PTSD screen.  

iii) October 2007 VA treatment records noting depression for many years with complaints of flashbacks.

iv) October 2007, February 2008, April 2008, May 2008, August 2008, and October 2008 VA treatment records where the Veteran reported seeing a person injured or killed by a grenade during basic training.  

c) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD, depression, and/or an anxiety disorder.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

d) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


